     Case 2:12-md-02323-AB Document 11338 Filed 04/21/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: NATIONAL FOOTBALL                                No. 2:12-md-02323-AB
LEAGUE PLAYERS’ CONCUSSION
INJURY LITIGATION                                       MDL No. 2323


THIS DOCUMENT RELATES TO:
                                                        No. 21-cv-01493
Connie Joann Baker, et al. v. National Football
League, et al.

               MOTION TO DISMISS THE COMPLAINT FILED BY
             SETTLEMENT CLASS MEMBER CONNIE JOANN BAKER

       Defendants the National Football League and NFL Enterprises LLC (the “NFL

Parties”) move to dismiss, with prejudice, the Complaint filed by Settlement Class Member

Connie Joann Baker, individually and on behalf of the Estate of Donnell Baker and Mr.

Baker’s children. In support of this motion, the NFL Parties rely on the points and

authorities in the accompanying memorandum of law, which the NFL Parties submit

herewith and incorporate herein in its entirety.


Dated: April 21, 2021                               Respectfully submitted,

                                                    /s/ Brad S. Karp
                                                    Brad S. Karp
                                                    Bruce Birenboim
                                                    Claudia Hammerman
                                                    Lynn B. Bayard

                                                    PAUL, WEISS, RIFKIND,
                                                    WHARTON & GARRISON LLP
                                                    1285 Avenue of the Americas
                                                    New York, NY 10019-6064
                                                    bkarp@paulweiss.com
                                                    Main: 212.373.3000
                                                    Fax: 212.757.3990
Case 2:12-md-02323-AB Document 11338 Filed 04/21/21 Page 2 of 3




                                    TROUTMAN PEPPER LLP
                                    Sean P. Fahey
                                    3000 Two Logan Square
                                    Eighteenth & Arch Streets
                                    Philadelphia, PA 19103-2799
                                    Tel: (215) 981-4000

                                    Attorneys for the National Football
                                    League and NFL Enterprises LLC




                               2
     Case 2:12-md-02323-AB Document 11338 Filed 04/21/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

               I, Brad S. Karp, hereby certify that on April 21, 2021, a true and correct copy

of the NFL Parties’ Motion to Dismiss and the accompanying memorandum of law was filed

via CM/ECF, which caused notice to be sent to all counsel of record.

               In addition, I caused a true and a correct copy to be served on the following

via the United States Postal Service:

                      Connie Joann Baker
                      451 Oakford Dr.
                      Baton Rouge, LA 70815

                      Connie Joann Baker
                      P.O. Box 86928
                      Baton Rouge, LA 70879

                      Pro Se Plaintiff


Dated: April 21, 2021                   By: __/s/ Brad S. Karp_________________




                                               3
